            Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


SYLVIA SALAS                                                                     PLAINTIFF


vs.                                      No. 5:20-cv-1207


JOHNSON CONTROLS, INC., and                                                    DEFENDANTS
YORK INTERNATIONAL CORPORATION


                                    ORIGINAL COMPLAINT


       COMES NOW Plaintiff Sylvia Salas (“Plaintiff”), by and through her attorney Josh

Sanford of Sanford Law Firm, PLLC, and for her Original Complaint (“Complaint”) against

Defendant Johnson Controls, Inc., and York International Corporation (collectively

“Defendant” or “Defendants”), she does state and allege as follows:

                         I.         PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorney’s fees, as a result of

Defendant’s failure to pay Plaintiff a lawful overtime wage as required by the FLSA.

                          II.        JURISDICTION AND VENUE

       2.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       3.     Defendant conducts business within the State of Texas.



                                               Page 1 of 7
                              Sylvia Salas v. Johnson Controls, Inc., et al.
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                           Original Complaint
              Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 2 of 7




        4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

        5.     Plaintiff was employed by Defendant to provide services for Defendant’s

business in San Antonio. Therefore, the acts alleged in this Complaint had their principal

effect within the San Antonio Division of the Western District of Texas, and venue is

proper pursuant to 28 U.S.C. § 1391.

                                    III.     THE PARTIES

        6.     Plaintiff is an individual and resident and domiciliary of Bexar County.

        7.     Separate Defendant Johnson Controls, Inc. (“Johnson Controls”), is a

foreign, for-profit corporation registered to do business in the State of Texas.

        8.     Johnson Controls’s registered agent for service of process in Texas is C T

Corporation, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        9.     Separate Defendant York International Corporation (“York International”) is

a foreign, for-profit corporation registered to do business in the State of Texas.

        10.    York International’s registered agent for service of process in Texas is C T

Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        11.    Defendant maintains a website at https://www.johnsoncontrols.com/.

                            IV.      FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       13.     Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

                                             Page 2 of 7
                            Sylvia Salas v. Johnson Controls, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                         Original Complaint
            Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 3 of 7




wages and wage policies and set schedules for their employees through unified

management.

      14.    Upon information and belief, the revenue generated from Johnson Controls

and York International was merged and managed in a unified manner.

      15.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise.

      16.    Defendant’s primary business is optimizing building performance to improve

safety and enhance comfort.

      17.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

      18.    During each of the three years preceding the filing of this Complaint,

Defendant had at least two employees that handle, sell, or otherwise work on goods or

materials that have been moved in or produced for interstate commerce, such as

computers, tools and equipment.

      19.    Defendant was, at all times relevant herein, Plaintiff’s employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

      20.    At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid her wages and benefits, controlled her work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding her employment.




                                            Page 3 of 7
                           Sylvia Salas v. Johnson Controls, Inc., et al.
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                        Original Complaint
             Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 4 of 7




       21.    Defendant had the power to supervise, hire, fire and discipline Plaintiff, and

the power to set the schedule and conditions of Plaintiff’s work, including the creation and

maintenance of the pay policy applicable to Plaintiff.

       22.    Plaintiff worked for Defendant in San Antonio as a warehouse coordinator

within the three years preceding the filing of this complaint.

       23.    At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       24.    Plaintiff worked for Defendant from approximately July of 2019 to

September of 2020.

       25.    Throughout Plaintiff’s employment, Defendant classified Plaintiff as non-

exempt from the FLSA and paid her an hourly rate.

       26.    Plaintiff regularly worked more than forty (40) hours in a single workweek.

       27.    It was Defendant’s commonly applied practice not to pay Plaintiff for all the

hours during which she performed work for Defendant.

       28.    Plaintiff regularly responded to and was required to respond to calls from

her supervisors and others while off the clock in the evenings and on the weekends.

       29.    Defendant had actual knowledge of at least some of the phone calls and

off-the-clock work.

       30.    Plaintiff was not paid for the hours she spent answering calls after her shift

was over.

       31.    As a result of these policies and practices, Defendant failed to pay Plaintiff

a proper overtime premium for all of the hours she worked in excess of forty (40) hours in

a week.

                                            Page 4 of 7
                           Sylvia Salas v. Johnson Controls, Inc., et al.
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                        Original Complaint
              Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 5 of 7




        32.    At all relevant times herein, Defendant failed to accurately record all of the

time worked off-the-clock by Plaintiff and failed to properly compensate all of the off-the-

clock hours.

        33.    Defendant knew or should have known that the job duties of Plaintiff

required Plaintiff to work hours in excess of her recorded hours, yet Defendant failed and

refused to compensate Plaintiff for her work as required by the FLSA.

        34.    At all times relevant hereto, Defendant was aware of the overtime

requirements of the FLSA.

                     V.     CAUSE OF ACTION—Violation of the FLSA

        35.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        36.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        37.    At all relevant times, Defendant has been, and continues to be, an

“employer” of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203.

        38.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        39.    Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.




                                             Page 5 of 7
                            Sylvia Salas v. Johnson Controls, Inc., et al.
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                         Original Complaint
             Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 6 of 7




       40.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half times her regular

rate of pay for all hours worked over forty (40) in each one-week period.

       41.    Defendant willfully failed to pay overtime wages to Plaintiff.

       42.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, and costs, including reasonable attorneys’

fees, for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

                                VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Sylvia Salas respectfully prays for

declaratory relief and damages as follows:

       A.     That Defendant be summoned to appear and answer herein;

       B.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to her;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate the

FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       D.     Judgment for damages for all unpaid overtime compensation under the

FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       E.     Judgment for liquidated damages pursuant to the FLSA, 29 US.C. § 201, et

seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff during the applicable statutory period;

       F.     An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action; and

                                            Page 6 of 7
                           Sylvia Salas v. Johnson Controls, Inc., et al.
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                                        Original Complaint
     Case 5:20-cv-01207 Document 1 Filed 10/12/20 Page 7 of 7




G.    Such other and further relief as this Court may deem just and proper.

                                             Respectfully submitted,

                                             PLAINTIFF SYLVIA SALAS

                                             SANFORD LAW FIRM, PLLC
                                             One Financial Center
                                             650 South Shackleford, Suite 411
                                             Little Rock, Arkansas 72211
                                             Telephone: (501) 221-0088
                                             Facsimile: (888) 787-2040

                                             /s/ Josh Sanford
                                             Josh Sanford
                                             Tex. Bar No. 24077858
                                             josh@sanfordlawfirm.com




                                   Page 7 of 7
                  Sylvia Salas v. Johnson Controls, Inc., et al.
                     U.S.D.C. (W.D. Tex.) No. 5:20-cv-1207
                               Original Complaint
